UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):March 31, 2010 HECLA MINING COMPANY (Exact Name of Registrant as Specified in Its Charter) Delaware 1-8491 77-0664171 (State or Other Jurisdiction (Commission File Number) (IRS Employer Identification No.) of Incorporation) 6500 North Mineral Drive, Suite 200 Coeur d'Alene, Idaho 83815-9408 (Address of Principal Executive Offices) (Zip Code) (208) 769-4100 (Registrant's Telephone Number, Including Area Code) N/A (Former name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12(b)) ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 3.02Unregistered Sales of Equity Securities On March 31, 2010, Hecla Mining Company (the “Company”) announced the calculation of the ratio at which it would issue shares of its common stock, par value $0.25 per share, for a previously announced payment of the regular quarterly dividend on its outstanding 6.5% Mandatory Convertible Preferred Stock in the amount of $1.6250 per share.The total amount of such stock dividend is approximately $3.27 million in Hecla common stock (or approximately 631,832 shares, with cash for fractional shares).The stock dividend payment date is April1, 2010.A copy of the press release making the announcement is filed herewith as Exhibit 99.1 and incorporated into this Item 3.02 by reference. The issuance of shares to its existing holders of the 6.5% Mandatory Convertible Preferred Stock is exempt from registration as it involves no sale for value in which any investment decision is made and/or no public offering pursuant to Section 4(2) of the Securities Act of 1933. Item 8.01Other Events As described above in Item 3.02, Hecla announced the calculation of the ratio at which it would issue shares of its common stock for a previously announced payment the regular quarterly dividend on its outstanding 6.5% Mandatory Convertible Preferred Stock.A copy of the press release making the announcement is filed herewith as Exhibit 99.1 and incorporated into this Item 8.01 by reference. Item 9.01.Financial Statements and Exhibits. (d)Exhibits Exhibit Number Description Hecla Mining Company News Release dated March 31, 2010 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:March 31, 2010 Hecla Mining Company By: /s/David C. Sienko David C. Sienko Vice President & General Counsel 3
